                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,
                   Plaintiff,                           No. 20-CR-2027 CJW-MAR
 vs.                                           ORDER REGARDING MAGISTRATE
                                                     JUDGE’S REPORT AND
 ZAVYON BRIAN NIX,
                                                      RECOMMENDATION
                   Defendant.                    CONCERNING DEFENDANT’S
                                                        GUILTY PLEA
                                   ____________________

                       I.       INTRODUCTION AND BACKGROUND
       On June 17, 2020, a one-count Indictment was filed against defendant. On July
1, 2020, defendant appeared before United States Magistrate Judge Mark A. Roberts and
entered a plea of guilty to count one of the Indictment. On July 1, 2020, Judge Roberts
filed a Report and Recommendation (“R&R”) in which he recommended that defendant’s
guilty plea be accepted. The parties did not file objections to Judge Roberts’ R&R. The
Court, therefore, undertakes the necessary review of Judge Roberts’ recommendation to
accept defendant’s plea in this case.
                                      II.    ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s R&R
is as follows:
                 A judge of the court shall make a de novo determination of
                 those portions of the report or specified proposed findings or
                 recommendations to which objection is made. A judge of the
                 court may accept, reject, or modify, in whole or in part, the
                 findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C).
       When parties do not object to a magistrate judge’s report and recommendation,
the Court reviews the magistrate’s report and recommendation for clear error.        28
U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides

       Case 6:20-cr-02027-CJW-MAR Document 17 Filed 07/16/20 Page 1 of 2
for review of a magistrate judge’s R&R on dispositive motions, where objections are
made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).1
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ R&R of July 1, 2020, and ACCEPTS defendant’s plea
of guilty in this case to count one of the Indictment.
       IT IS SO ORDERED this 16th day of July, 2020.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                             2


      Case 6:20-cr-02027-CJW-MAR Document 17 Filed 07/16/20 Page 2 of 2
